DETAILED ACTION

1.	The Office Action is in response to After-final amendment filed on 01/12/2022.      

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/27/2021, 01/12/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
4.	The amendment filed on 01/12/2022.  All independent claims 40, 46, 53 have been amended; claims 60-62 have been cancelled; Claims 40-59 are pending.

Allowable Subject Matter
5. 	Claims 40-59 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:

	2).	For claim 1, the prior art does not disclose or suggest the unique way to determine block vector predictor candidates in merge mode by determining some candidate is redundant and replace such kind of candidate with another one; such unique way is allowable.  
ROSEWARNE et al (US 20160227244) and in view of Wang et al. (US 20130016785) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of ROSEWARNE in combination of Wang to achieve the same invention as claimed in the instant claim.
Claims 41-45 are allowed because they depend on claim 40.

3)	Claim 46 is allowed with the similar reason as claim 40.
Claims 47 -52 are allowed because they depend on claim 46.

4)	Claim 53 is allowed with the similar reason as claim 40.
Claims 54 -59 are allowed because they depend on claim 53.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423